Citation Nr: 0528237	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for a schizoaffective 
disorder and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a schizoaffective 
disorder.

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from July 1973 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted reopening of the claims for 
service connection for a schizoaffective disorder and for 
PTSD but denied service connection for those disorders upon 
de novo adjudication.  

Previously, the veteran was notified in November 1993 of a 
rating decision that month which denied service connection 
for a schizoaffective disorder and PTSD.  He did not initiate 
an appeal from that rating decision.  

A June 2004 rating decision granted service connection for 
residuals of a back injury and assigned the disorder a 10 
percent disability rating from June 18, 974.  The Decision 
portion of the rating decision indicated that a 20 percent 
rating was assigned from April 27, 2004, although another 
portion of the decision indicated that the 20 percent rating 
was effective September 26, 2003.  A September 2004 rating 
decision established the correct effective date for a 20 
percent as September 26, 2003.  

In May 2005 the veteran's service representative filed a 
Notice of Disagreement (NOD) to the June 2004 rating decision 
and requested an RO hearing before a Decision Review Officer 
(DRO).  However, a handwritten notation on that NOD, dated 
August 8, 2005, by the service representative, reflects that 
that appeal was withdrawn.  Therefore, that appeal is no 
longer before the Board.  38 C.F.R. § 20.204 (2004).  



During this appeal, the veteran has claimed service 
connection for Hepatitis C on the basis that is stems from 
the same alleged inservice sexual assault which gave rise to 
his claimed PTSD.  This additional claim has not been 
adjudicated by the RO, however, much less denied and timely 
appealed to the Board, so referral to the RO for initial 
development and consideration is required since the Board 
does not currently have jurisdiction.  See 38 C.F.R. § 20.200 
(2004). 


FINDINGS OF FACT

1.  The veteran was notified of a November 1993 rating 
decision denying claims for service connection for a 
schizoaffective disorder and for PTSD; he also was apprised 
of his procedural and appellate rights, but he did not 
appeal.  

2.  But some of the additional evidence received since that 
November 1993 rating decision indicates the veteran has a 
schizoaffective disorder and PTSD of service origin.  

3.  There is unrefuted, competent medical evidence of record 
relating the veteran's current schizoaffective disorder to 
his period of military service.  

4.  There is no corroboration of the veteran's alleged sexual 
assault during active service.  


CONCLUSIONS OF LAW

1.  The November 1993 rating decision denying service 
connection for a schizoaffective disorder and for PTSD is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).  

2.  New and material evidence has been received since that 
November 1993 rating decision to reopen the claims for 
service connection for a schizoaffective disorder and for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 
(2004).  

3.  A schizoaffective disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

4.  PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran was notified of the VCAA requirements by RO letter of 
November 2001, prior to the November 2002 rating decision 
being appealed, in accordance with Pelegrini II.  

Here, to the extent that the Board is granting the claim for 
service connection for a schizoaffective disorder there can 
be no possible prejudice to the appellant in going ahead and 
adjudicating this claim because, even if there has not been 
compliance with the VCAA (either insofar as the timing or 
even content of the VCAA notice), this is merely 
inconsequential and, therefore, no more than harmless error.  
See, too, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  So, the only remaining question is 
whether there has been compliance with the VCAA as to the 
claim for service connection for PTSD.  

38 C.F.R. § 3.304(f)(3) (2004 provides that if a PTSD claim 
is based on in-service  personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  



In accordance with 38 C.F.R. § 3.304(f)(3), the veteran was 
notified of the above by RO letter of January 8, 2001, and he 
was requested to provide corroborating information as to his 
alleged inservice sexual assault.  The sole evidence of his 
alleged sexual assault come from only the veteran, as 
expressed in VA outpatient treatment (VAOPT) records, his 
letters of January and November 2001 as well as May 2002, and 
the report of VA psychiatric examination in July 2002.  
However, he provided neither corroborating sources nor 
information which would allow for verification of his alleged 
sexual assault.  

Reports of private psychological evaluations and the August 
1996 award of Social Security Administration (SSA) disability 
benefits do not provide information which would corroborate 
the alleged inservice sexual assault.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claims.  The more recent statements and 
correspondence from the veteran and his representative do not 
make reference to or otherwise mention any additional 
treatment from other sources (e.g., private or non-VA, etc.).  

A May 2004 report of telephonic contact reflects that the 
veteran was notified of the evidence or record and, when 
asked, he stated that he had no further medical information 
to submit.  

Until the claim is reopened, however, VA will not give the 
assistance in [38 C.F.R.] § 3.159(c)(4) (providing a medical 
examination or obtaining a medical opinion)."  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. September 2003) 
(PVA).  Upon reopening, the RO afforded the veteran a VA 
psychiatric examination in July 2002 to determine the 
etiology of the claimed psychiatric disorder, so complying 
with the above holding.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in- service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  See also 
38 C.F.R. § 3.304(f)(3) above.  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Reopening

In November 1993, the RO denied service connection for a 
schizoaffective disorder and for PTSD, and the veteran was 
notified of that decision and apprised of his procedural and 
appellate rights.  But he did not timely appeal.  The RO 
denied the claims because, other than a single clinical 
notation in the service medical records (SMRs) that the 
veteran's back pain had a psychological overlay, the SMRs 
were negative for psychiatric disability.  There was no 
corroboration of his having been sexually abused (raped) 
during service.  There were postservice diagnoses of a 
schizoaffective disorder but none related it to military 
service and there was no diagnosis of PTSD, only notations of 
the possibility that the veteran might have PTSD.  

Since the veteran did not timely appeal that November 1993 RO 
decision, it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  This, in turn, means there 
must be new and material evidence since that decision to 
reopen the claims and warrant de novo adjudication.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  This preliminary 
determination is required before the Board has jurisdiction 
to reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In adjudicating claims based on new and material evidence VA 
must determine whether new and material evidence has been 
submitted according to the requirements of 38 C.F.R. 
§ 3.156(a) and, if so, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen the claim for service connection was received in 
January 2001, prior to that cutoff date.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply to 
the current appeal.  

Under the old version of 38 C.F.R. § 3.156(a), new and 
material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Materiality meant evidence that "tend[ed] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  

When determining whether evidence was new and material, the 
"credibility of the evidence [was] presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
credibility is not presumed upon de novo adjudication.  

Schizoaffective Disorder

VAOPT records in April 1993, on file at the time of the 
unappealed and final November 1993 rating decision, reflect 
that the veteran complained of itching and spasms in his 
bones, and had delusions concerning his skeletal structure 
which might have been only somatization but there is also 
another April 1993 VAOPT which noted that he did not have 
PTSD but did have his first psychotic break during active 
service.  

The veteran was afforded a VA psychiatric examination in July 
2002 by the RO, following reopening of the claim by the RO.  
It was noted that in addition to his complaints of sexual 
assault the veteran had, in part, somatic delusions and 
hallucinations.  His description of his behavior onboard ship 
during service indicated a marked disorganization in his 
cognition, affect, and behavior that had continued, albeit 
variously modulated by medication and therapy, since that 
time.  After a mental status examination the diagnoses 
included a schizoaffective disorder which the examiner 
commented had its' onset onboard ship during service.  A 
major stress had been homosexual panic but his psychotic 
symptoms had persisted despite years of psychiatric and 
psychological treatment and multiple hospitalizations.  His 
claim for PTSD, rather than for his schizoaffective disorder, 
further reflected his disordered cognitive processes.  

So, in sum, the new evidence, i.e., the July 2002 VA 
psychiatric examination, is not only material but of such 
significance that the claim must in all fairness be 
readjudicated de novo.  Upon de novo adjudication, there is 
evidence, even though slight, of a possible psychiatric 
disorder during active service.  The record is replete with 
evidence of continued dysfunction in the veteran's life 
continuing since his service discharge and the recent July 
2002 VA psychiatric examination provides the nexus between 
the current schizoaffective disorder and the veteran's 
psychiatric symptom during active service.  

Accordingly, service connection for a schizoaffective 
disorder is warranted.  

PTSD

The new evidence since the November 1993 unappealed rating 
decision reflects diagnoses of PTSD.  Because a stated reason 
for the 1993 denial was the absence of such a diagnosis, the 
current evidence of such a diagnosis is new and material for 
the purpose of reopening the claim.  

However, the current diagnoses of PTSD, as reflected in VAOPT 
records, are all predicated upon the actual occurrence of the 
veteran's having been sexually abused during service.  Since 
he did not serve in combat, there must be corroboration of 
this stressor.  And, here there is none.  Indeed, the July 
2002 VA psychiatric examination gives the clear impression 
that the veteran's fixation upon an alleged sexual assault is 
part of a delusional process associated with his 
schizoaffective disorder.  

So, absent independent corroboration of the alleged PTSD 
stressor, which the veteran has been given every chance to 
do, service connection for PTSD must be denied.  


ORDER

The application to reopen the reopen a claim for service 
connection for a schizoaffective disorder and PTSD is 
granted.  

Service connection for a schizoaffective disorder is granted, 
subject to applicable law and regulations governing the award 
of monetary benefits.  

Service connection for PTSD is denied. 


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


